            Case 1:19-cv-02276-AJN Document 27 Filed 05/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 INV ACCELERATOR, LLC,                                Case No. 1:19-cv-02276-AJN

                                     Plaintiff,       STIPULATION AND ORDER OF
                                                      WITHDRAWAL OF PLAINTIFF’S
                     -against-                        MOTION TO REMAND

 VESTED INTEREST CO. D/B/A GOLDBEAN,
 MX TECHNOLOGIES, INC. and JANE
 BARRATT

                                     Defendants.


        Plaintiff INV Accelerator, LLC (“Plaintiff”) and defendants MX Technologies, Inc.

(“MX”) and Vested Interest Co. d/b/a GoldBean (“GoldBean,” and together with MX,

“Defendants”), by and through their undersigned counsel, hereby enter into this Stipulation and

Order of Withdrawal of Plaintiff’s Motion to Remand as of the date it is executed by the parties

and effective upon order of the Court.

        WHEREAS, Plaintiff commenced the above-captioned action (the “Action”) on February

7, 2019 in the Supreme Court of the State of New York, County of New York;

        WHEREAS, GoldBean removed the Action to this Court on March 13, 2019;

        WHEREAS, Plaintiff filed a motion to remand the Action to the Supreme Court of the

State of New York (the “Motion to Remand”) on March 29, 2019;

        IT IS HEREBY STIPULATED AND ORDERED that Plaintiff hereby withdraws the

Motion to Remand.




5008692-2
Case 1:19-cv-02276-AJN Document 27 Filed 05/10/19 Page 2 of 2
